Citation Nr: 0634317	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a lung disorder, 
based on clear and unmistakable error (CUE) in a May 5, 1981 
rating decision which denied service connection for chronic 
obstructive pulmonary disease (COPD), for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from January 1948 to January 
1967.  The appellant is his surviving spouse.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2005, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, for additional evidentiary 
development.  The RO was also requested to review the claim 
for service connection for a respiratory disorder, claimed 
secondary to asbestos exposure (for accrued benefits 
purposes) in light of a final May 1981 rating decision.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The veteran died in August 2003; an amended certificate 
of death provides that the immediate cause of death was 
respiratory failure, due to (or as a consequence of) 
pneumonia, due to (or as a consequence of) COPD, due to (or 
as a consequence of) congestive heart failure; asbestos 
exposure and disease were identified as other significant 
conditions contributing to death but not resulting in the 
underlying cause.  

2.  At the time of the veteran's death, service connection 
had been established for a history of kidney stones, 
evaluated as noncompensable.

3.  The competent medical evidence does not indicate that the 
veteran's fatal respiratory failure was related to active 
duty.

4.  The May 5, 1981 rating decision, which denied service 
connection for COPD, correctly applied the statutory and 
regulatory provisions extant at the time, and the correct 
facts as known at that time were before the adjudicator.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The May 5, 1981 rating decision, which denied service 
connection for COPD, did not involve CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a), 3.312(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The appellant first contends that her husband was exposed to 
asbestos while serving on ships in the Navy, and this 
exposure resulted in his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A.  § 1310; 38 
C.F.R. § 3.312.

The appellant's spouse died in August 2003.  As noted above, 
an amended certificate of death provides that the immediate 
cause of death was respiratory failure, due to (or as a 
consequence of) pneumonia, due to (or as a consequence of) 
COPD, due to (or as a consequence of) congestive heart 
failure; asbestos exposure and disease were identified as 
other significant conditions contributing to death but not 
the underlying cause.  At the time of the veteran's death, 
service connection was in effect for history of kidney 
stones, evaluated as noncompensable.

The veteran's service medical records reflect that he was 
hospitalized for contact of active TB.  He subsequently 
tested negative for TB.  The service medical records do not 
provide any other findings with respect to the chest.  In 
sum, the veteran's service medical records are evidence 
against the appellant's claim as they do not show that the 
veteran had any chronic respiratory condition, providing 
evidence against this claim.  

An August 1967 VA examination, conducted shortly after the 
veteran's separation, included special cardiovascular and 
chest examinations.  The findings were negative and did not 
result in any pertinent diagnosis.  

The earliest evidence of a chronic lung condition is a chest 
X-ray from a military facility dated in February 1978, which 
showed COPD, but did not indicate any signs of asbestos 
exposure.  Medical records from a military facility dated 
from 1980 to 1981 show hospitalization and treatment on 
several occasions for COPD and asthma.  A September 1990 VA 
aid and attendance examination report, a December 1990 VA X-
ray report, and a January 1991 VA examination report each 
provide a diagnosis or impression of COPD.  Private medical 
records dated from December 1997 to January 1998 show COPD.

The foregoing post-service medical records, overall, do not 
support the appellant's claim and, in fact, provide evidence 
against this claim as they fail to show exposure to asbestos 
during active duty, fail to link the veteran's COPD to his 
active duty, or indicate asbestos-related lung disease 
despite many years of treatment for COPD.  Further, they do 
not show COPD until more than one decade after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In a July 2003 letter, a private physician indicated that the 
veteran had severe COPD, significant history of asbestos 
exposure, respiratory failure, and lung cancer.  In an August 
2003 VA aid and attendance letter, this physician provided 
that the veteran's diagnoses included respiratory failure and 
asbestos exposure.  This physician also signed the original 
and amended death certificates.

The physician does not relate that it was at least as likely 
as not that the asbestos exposure caused the veteran's COPD.  
The report is found to be entitled to limited probative 
weight. 

A second private physician wrote in July 2003 that the 
veteran suffered from severe COPD, asbestos exposure, and 
probable carcinoma of the left lung.  This physician wrote in 
October 2003 that he had reviewed the veteran's death 
certificate and a July 2003 computerized tomography CT scan 
of the veteran, the results of which were consistent with the 
presence of pleural asbestosis.  The asbestosis contributed 
to the lung disease that eventually killed him.

The evidence from the second private physician provides some 
support for the appellant's claim insofar as it suggests that 
asbestoses contributed to his fatal lung condition.  However, 
the probative weight of this evidence is also found to be 
limited.  The physician did not review the entire medical 
record, and was thus unaware of the all of the veteran's 
post-service VA and private treatment records.  Ultimately, 
the opinion was based only on the death certificate and 
current findings.  Most importantly, the physician did not 
address the veteran's history of smoking.  

In a May 2005 report, a VA examiner noted that she had 
conducted an extensive review of the veteran's claims file.  
The record showed that the veteran had a 35-year two-pack per 
day history of smoking.  

The Board finds that the veteran's long history of smoking 
provides evidence against this claim. 

The VA examiner observed that smoking increased the risk and 
frequency of respiratory infection in the short run and did 
so in the veteran's case.  The examiner referred to the 
veteran's COPD and asthma in his later life and noted that in 
the long term, smoking caused obstructive lung diseases.  
This, too, was apparent in the veteran's case.  She explained 
that even after an individual stops smoking, they are more 
likely to have infectious respiratory illness and increased 
difficulty getting it resolved.  This was also the case with 
the veteran.  

The examiner summarized her opinions with the statement that 
the COPD and asthma that resulted in the veteran's death were 
not caused by, or a result of, previous acute respiratory 
conditions while on active duty.  

The opinion from the VA examiner is found to be highly 
probative evidence against the appellant's claim.  The 
examiner reviewed the entire medical record, including the 
private medical reports in support of the appellant's claim.  
This fact is particularly important, in the Board's judgment, 
as it enabled her to take into account the veteran's 35-year 
two-pack per day history of smoking.  

The appellant's own contentions do not support her claim as 
she is not competent to diagnose the etiology of her own or 
someone else's disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, her 
assertions cannot constitute competent medical evidence that 
the veteran's death was causally related to his active duty.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).   

Based on a review of the above, the Board finds that the most 
probative evidence of record provides significant evidence 
against this claim.  The claim is denied. 

In a related matter, the appellant has asserted in 
correspondence regarding her claim for service connection for 
the cause of the veteran's death that he was exposed to Agent 
Orange in Vietnam, which resulted in prostate cancer.  A 
Request for Information (VA Form 3101) to the National 
Personnel Records Center (NPRC) provides that the veteran had 
no Vietnam service.  Thus, exposure to Agent Orange cannot be 
presumed.  Further, the appellant has submitted no evidence 
of actual exposure to Agent Orange.  As a result, service 
connection for prostate cancer on a presumptive basis is not 
warranted.  38 C.F.R. §§  3.307, 3.309 (2006).

The medical record fails to show prostate cancer during 
service or for many years after separation, providing 
evidence against this claim.  The appellant has failed to 
provide any medical opinion linking the veteran's prostate 
cancer to his active duty.  Thus, service connection for 
prostate cancer on a direct basis is not warranted.  
38 C.F.R. §§ 3.303, 3.304 (2006).  

For purposes of accrued benefits, the appellant also contends 
that the May 1981 rating decision was the product of CUE 
because it failed to grant service connection for COPD, which 
the veteran claimed as asthma.  The appellant argues that the 
RO should have granted service connection for COPD in that 
decision because there was evidence the veteran had been 
onboard Navy ships (and thus had exposure to asbestos) and 
had a current diagnosis of COPD.  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:   

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The Court of Appeals for Veterans Claims has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  To constitute CUE, errors must be "undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of CUE.  Luallen v. 
Brown, 8 Vet. App.92, 95 (1995). 

Turning to the first element of CUE, a review of the evidence 
of record at the time of the May 1981 rating decision shows 
that the correct facts, as they were known at the time, were 
before the adjudicator.  The appellant has not asserted 
otherwise.  

The May 1981 rating decision also correctly applied the 
statutory and regulatory provisions extant at that time.  The 
appellant has made general assertions that VA should have 
granted the veteran service connection for COPD but has 
failed to demonstrate how any statutory or regulatory 
provisions were misapplied.  

In essence, the appellant faults the May 1981 rating decision 
for misweighing the evidence: she contends that it should 
have weighed the evidence in such a way as to support a grant 
of service connection.  As noted above, however, a 
disagreement as to how the facts were weighed or evaluated is 
not the type of situation that rises to the level of CUE.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

In view of the foregoing, the Board determines that the May 
1981 rating decision denying service connection for COPD, 
claimed as asthma, was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only 
conclude that the original decision was fatally flawed").  
As the May 1981 rating decision was supported by the evidence 
and law then of record, it was not the product of CUE.

In light of the above, the Board finds that the appellant has 
failed to establish a valid claim of CUE, and thus her claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 8 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Subsequently, the 
Court concluded, in affirming a Board finding of no CUE in an 
RO decision, that the VCAA is not applicable to CUE matters.  
Parker v. Principi, 15 Vet. App. 407 (2002).  Accordingly, 
the Board finds that the VCAA is not applicable to the CUE 
claim as a matter of law.

With respect to the claim for service connection for the 
cause of the veteran's death, the RO sent correspondence in 
August 2005 and September 2005; rating decisions dated in 
March 2004 and September 2004; a statement of the case dated 
in September 2004; and a supplemental statement of the case 
dated in April 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  An April 2006 statement of the case addressing 
the appellant's CUE claim provided Dingess notice.  Simply 
stated, based on the notice already provided to the appellant 
cited above, a further amended notice to her would not 
provide a basis to grant these claims.  Moreover, neither the 
appellant nor her representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to her.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  The 
veteran informed VA in correspondence dated in February 2006 
and May 2006 that she had no additional evidence to submit.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Service connection for the cause of the veteran's death is 
denied.

The May 5, 1981 rating decision, which denied service 
connection for COPD, was not clearly and unmistakably 
erroneous; the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


